
	
		II
		111th CONGRESS
		1st Session
		S. 1982
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Brown (for himself,
			 Ms. Stabenow, Mr. Levin, Mr.
			 Feingold, and Mr. Specter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew and extend the provisions relating to
		  identification of trade enforcement priorities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Trade Enforcement Priorities
			 Act.
		2.Identification
			 of trade enforcement priorities
			(a)In
			 generalSection 310 of the Trade Act of 1974 (19 U.S.C. 2420) is
			 amended to read as follows:
				
					310.Identification
				of trade enforcement priorities
						(a)Identification
				and annual reportNot later than 75 days after the date that the
				National Trade Estimate under section 181(b) is required to be submitted each
				calendar year, the United States Trade Representative shall—
							(1)identify the
				trade enforcement priorities of the United States;
							(2)identify trade
				enforcement actions that the United States has taken during the previous year
				and provide an assessment of the impact those enforcement actions have had in
				addressing foreign trade barriers;
							(3)identify the
				priority foreign country trade practices on which the Trade Representative will
				focus the trade enforcement efforts of the United States during the upcoming
				year; and
							(4)submit to the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House of Representatives and publish in the Federal Register a report on the
				priorities, actions, assessments, and practices identified in paragraphs (1),
				(2), and (3).
							(b)Factors To
				considerIn identifying priority foreign country trade practices
				under subsection (a)(3), the Trade Representative shall—
							(1)focus on those
				practices the elimination of which is likely to have the most significant
				potential to increase United States economic growth; and
							(2)concentrate on
				United States trading partners—
								(A)that represent
				the largest trade deficit in dollar value with the United States, excluding
				petroleum and petroleum products;
								(B)whose practices
				have the most negative impact on maintaining and creating United States jobs,
				wages, and productive capacity; and
								(C)whose practices
				limit market access for United States goods and services; and
								(3)take into account
				all relevant factors, including—
								(A)the major
				barriers and trade distorting practices described in the most recent National
				Trade Estimate required under section 181(b);
								(B)the findings and
				practices described in the most recent report required under—
									(i)section
				182;
									(ii)section 1377 of
				the Omnibus Trade and Competitiveness Act of 1988 (19 U.S.C. 3106);
									(iii)section 3005 of
				the Omnibus Trade and Competitiveness Act of 1988 (22 U.S.C. 5305); and
									(iv)section 421 of
				the U.S.-China Relations Act of 2000 (22 U.S.C. 6951);
									(C)the findings and
				practices described in any other report addressing international trade and
				investment barriers prepared by the Trade Representative, the Department of
				Commerce, the Department of Labor, the Department of Agriculture, and the
				Department of State, or any other agency or congressional commission during the
				12 months preceding the date on which the report described in subsection (a)(4)
				is required to be submitted;
								(D)a foreign
				country’s compliance with its obligations under any trade agreements to which
				both the foreign country and the United States are parties;
								(E)a foreign
				country’s compliance with its obligations under internationally recognized
				sanitary and phytosanitary standards;
								(F)the international
				competitive position and export potential of United States products and
				services; and
								(G)the enforcement
				of customs laws relating to anticircumvention and transshipment.
								(c)Consultation
							(1)In
				generalNot later than 90 days after the date that the National
				Trade Estimate under section 181(b) is required to be submitted, the Trade
				Representative shall consult with the Committee on Finance of the Senate and
				the Committee on Ways and Means of the House of Representatives with respect to
				the priorities, actions, assessments, and practices required to be identified
				in the report under subsection (a).
							(2)Vote of
				committeeIf, as a result of the consultations described in
				paragraph (1), either the Committee on Finance of the Senate or the Committee
				on Ways and Means of the House of Representatives requests identification of a
				priority foreign country trade practice by majority vote of the Committee, the
				Trade Representative shall include such identification in the report required
				under subsection (a).
							(3)Determination
				not to include priority foreign country trade practicesThe Trade
				Representative may determine not to include the priority foreign country trade
				practice requested under paragraph (2) in the report required under subsection
				(a) only if the Trade Representative finds that—
								(A)such practice is
				already being addressed under provisions of United States trade law, under the
				Uruguay Round Agreements (as defined in section 2(7) of the Uruguay Round
				Agreements Act (19 U.S.C. 3501(7))), under a bilateral or regional trade
				agreement, or as part of trade negotiations with that foreign country or other
				countries, and progress is being made toward the elimination of such practice;
				or
								(B)identification of
				such practice as a priority foreign country trade practice would be contrary to
				the interests of United States trade policy.
								(4)Reasons for
				determinationIn the case of a determination made pursuant to
				paragraph (3), the Trade Representative shall set forth in detail the reasons
				for that determination in the report required under subsection (a).
							(5)Report to be
				publicly availableThe Trade Representative shall publish the
				report required under subsection (a) in the Federal Register.
							(d)Investigation
				and resolution
							(1)In
				generalNot later than 120 days after the report required under
				subsection (a) is submitted, the Trade Representative shall engage in
				negotiations with the country concerned in accordance with paragraph (2) or
				(3), as the case may be, to resolve the practices identified in the
				report.
							(2)Actions with
				respect to practices of members of the World Trade Organization or countries
				with which the United States has a trade agreement in effectIn
				the case of any priority foreign country trade practice identified under
				subsection (a) of a country that is a member of the World Trade Organization or
				a country with which the United States has a bilateral or regional trade
				agreement in effect, the Trade Representative shall, not later than 120 days
				after the date that the report described in subsection (a) is submitted—
								(A)(i)initiate dispute
				settlement consultations in the World Trade Organization; or
									(ii)initiate dispute settlement
				consultations under the applicable provisions of the bilateral or regional
				trade agreement;
									(B)seek to negotiate
				an agreement that provides for the elimination of the priority foreign country
				trade practice or, if elimination of the practice is not feasible, an agreement
				that provides for compensatory trade benefits; or
								(C)take any other
				action necessary to facilitate the elimination of the priority foreign country
				trade practice.
								(3)Actions with
				respect to practices of other countriesIn the case of any
				priority foreign country trade practice identified under subsection (a) of a
				country that is not described in paragraph (2), the Trade Representative shall,
				not later than 120 days after the report described in subsection (a) is
				submitted—
								(A)initiate an
				investigation under section 302(b)(1);
								(B)seek to negotiate
				an agreement that provides for the elimination of the priority foreign country
				trade practice or, if elimination of the practice is not feasible, an agreement
				that provides for compensatory trade benefits; or
								(C)take any other
				action necessary to eliminate the priority foreign country trade
				practice.
								(e)Additional
				reporting
							(1)Report by Trade
				RepresentativeNot later than 180 days after the date of the
				enactment of this section, and every 180 days thereafter, the Trade
				Representative shall report to the Committee on Finance of the Senate and the
				Committee on Ways and Means of the House of Representatives on the progress
				being made to realize the trade enforcement priorities identified in subsection
				(a)(1) and the steps being taken to address the priority foreign country trade
				practices identified in subsection (a)(3).
							(2)Report by
				Government Accountability OfficeNot later than 2 years after the
				date of the enactment of this section, and every 2 years thereafter, the
				Comptroller General of the United States shall submit to the Committee on
				Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives a report assessing the actions taken by the Trade
				Representative to realize the trade enforcement priorities identified in
				subsection (a)(1) and the steps being taken to address the priority foreign
				country trade practices identified in subsection
				(a)(3).
							.
			(b)Conforming
			 amendmentThe table of contents for the Trade Act of 1974 is
			 amended by striking the item relating to section 310, and inserting the
			 following new item:
				
					
						Sec. 310. Identification of trade enforcement
				priorities.
					
					.
			
